Title: Jonathan Shoemaker to Thomas Jefferson, 15 May 1810
From: Shoemaker, Jonathan
To: Jefferson, Thomas


          
            My Friend
            Wilks barre Pensylvania 
                     15th May 1810
          
          
                  Thy Letter of the 22d of Last Month but very lately met me at this Place & I am Sorry to Say it is out of my power to Remit the Sum required, I have however Inclosed one hundred & twenty Dollars wich is all the Money I have by me but Expect to Receive some more before I Leave Penysylvania, I Expect to be at Shadwell Early in June, in the Mean wile if thee whould call on my Son Lukens, I have no doubt but he will Endeavour to collect 80$ more, I hope thee will be so good as not to resort to any Measures, that may Injure me or the Credit of the Mills as I Trust &
			 Believe the Credit of the latter at least when I Left
			 was Such as I Apprehended would Insure us a great deal of business wich I had in my own mind Prepared to meet the Insuing Season
          
            with best Wishes &c
            
                  Jonathan Shoemaker
          
        